Citation Nr: 1447832	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to June 15, 2009 for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board denied the Veteran's claim of entitlement to an increased disability rating for service-connected left knee disability prior to June 15, 2009 in a July 2012 decision.  The Veteran appealed the Board's July 2012 decision with respect to the increased rating claim for a left knee disability to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the part of the July 2012 Board decision that denied an increased disability rating for a left knee disability in February 2014 and remanded the claim to the Board for action consistent with the judgment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that the May 2006 and March 2009 VA examinations are inadequate, because the examiner in both examinations failed to discuss whether the Veteran's left knee disability resulted in functional limitations.  The Court requested that the Board remand the claim to obtain clarification from the examiner who conducted the May 2006 and March 2009 VA examinations with respect to the functional limitations that result from the Veteran's left knee disability prior to June 16, 2009. 

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder to the physician who conducted the VA examinations in May 2006 and March 2009 regarding the Veteran's increased disability rating for a left knee disability prior to June 15, 2009 for clarification.  If the physician is unavailable, then obtain a VA opinion by an appropriate specialist.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and he or she should indicate that the claims folder was reviewed.  After reviewing the May 2006 and March 2009 VA examinations, as well as any other pertinent evidence of record, the examiner is asked to provide an opinion on how the Veteran's symptoms of a left knee disability documented in the May 2006 and March 2009 VA examinations affect the function of the left knee.  Specifically, the examiner should address how the significant pain documented in the May 2006 and March 2009 VA examinations additionally limit the Veteran's range of motion.  The examiner should report in degrees, if possible, the point at which pain affects motion of the left knee.  The examiner should offer an opinion as to whether the Veteran's pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The physician should also discuss if range of motion is additionally limited due to other factors to include weakened movement, excess fatigability, diminished endurance, or incoordination.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use, weakened movement, excess fatigability, diminished endurance, incoordination or during flare-ups. 

If the examiner determines that the requested opinion cannot be provided without resorting to mere speculation, then he or she should so state in the report and provide an explanation as to why this opinion cannot be provided with the required degree of certainty.  In this regard, the examiner should also state whether there is any information that might be helpful in clarifying the functional limitations due to the left knee disability prior to June 15, 2009, and if so, what that information might be.

2. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



